Citation Nr: 0816357	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1975 to February 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to basic eligibility for nonservice-
connected disability pension benefits.  

The veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge sitting at the RO; however, he 
failed to report the hearing that was scheduled for April 
2008.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1975 to 
February 1976.

2.  The veteran did not serve on active duty during a 
recognized period of war for purposes of eligibility for 
nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(12), (24), 
1501, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 
3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim.  
Accordingly, no further development of the record is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-04.

II.  Basic eligibility - Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct, pension at a prescribed 
rate.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

A veteran meets the service requirements if he or she served 
in the active military, naval, or air service (1) for 90 days 
or more during a period of war, (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability, (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

The term "period of war" includes the Vietnam era.  38 
U.S.C.A. § 1501(4); 38 C.F.R. §§ 3.1, 3.2.  The Vietnam era 
is defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period.  38 U.S.C.A. § 
101(29)(A); 38 C.F.R. § 3.2(f).  
In all other cases, the wartime period for the Vietnam era is 
defined as beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).

The veteran's DD Form 214 indicates that he served on active 
duty from October 1975 to February 1976 and did not have 
service in the Republic of Vietnam during the period 
beginning February 28, 1961.  Thus, the veteran does not have 
qualifying service for VA nonservice-connected disability 
pension benefits.  Service personnel records do not reflect, 
nor does the veteran contend, that he actually had active 
service either prior to or subsequent to the aforementioned 
dates, October 1975 to February 1976.  Consequently, the 
veteran did not have active service during the Vietnam Era 
(War), or any subsequent period of war or conflict.  See 38 
C.F.R. § 3.2(f).  As the law in this case, and not the facts, 
is dispositive of the issue, the veteran has not stated a 
claim on which relief may be granted.  Accordingly, as a 
matter of law the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran contends that his disabilities are of such 
severity as to render him permanently and totally disabled 
and unable to work, and that he is therefore entitled to a 
nonservice-connected disability pension.  The severity of the 
veteran's illnesses are not in dispute; however, 38 C.F.R. § 
3.3 clearly indicates that basic entitlement to a nonservice-
connected disability pension exists only when a person has 
service of 90 days or more during a period of war, or served 
during a period of war and was discharged for a service 
connected disability.  As none of the veteran's service may 
be considered wartime service, the veteran does not legally 
meet the criteria under 38 C.F.R. § 3.3 for eligibility for a 
nonservice-connected disability pension.  To some extent, the 
veteran appears to be raising an argument couched in equity.  
Although sympathetic to the veteran, the Board is nonetheless 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This 
case is decided based on its application of this law to the 
pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting 
that the Court must interpret the law as it exists, and 
cannot extend benefits out of sympathy for a particular 
claimant].


ORDER

Basic eligibility to nonservice-connected disability pension 
is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


